 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10   ANNETTE HORN, an individual on           Case No. 2:17-cv-01967-MCE-KJN
     behalf of herself and others similarly
11   situated,                                Case Consolidated with:
12
                                              Case No.: 2:18-cv-00998-JAM-AC
                  Plaintiff,
13                                            The Hon. Morrison C. England, Jr.
           v.
14                                            ORDER ON JOINT STIPULATION
     RISE MEDICAL STAFFING, LLC;              RE CONTINUANCE OF EXPERT
15   and DOES 1 to 10 inclusive,              DISCOVERY DEADLINES
16                Defendants.
17   TEKARY WRIGHT, an individual,
18   on behalf of herself and on behalf of
     all persons similarly situated,
19
                  Plaintiff,
20
           vs.
21
     ADVANCED MEDICAL
22   PERSONNEL SERVICES, INC., a
     Corporation; RISE MEDICAL
23   STAFFING, LLC, a Limited Liability
24
     Company; and DOES 1 through 50,
     Inclusive,
25
                  Defendants.
26

27

28

                 ORDER CONTINUING EXPERT DISCOVERY DEADLINES;
                          Case Nos. 2:17-cv-01967-MCE-KJN
 1          Pursuant to the Joint Stipulation re Continuance of Expert Discovery Deadlines
 2   and good cause appearing, IT IS HEREBY ORDERED THAT:
 3          The Initial Expert Designation and Report deadline is continued to February
 4   19, 2020, or 90 days after the deadline to opt-out of the Rule 23 classes, if any such
 5   class is certified. The Rebuttal Expert Designation and Report deadline is continued
 6   to November 6, 2020, or 90 days after the deadline to opt-out of the Rule 23 classes,
 7   if any such class is certified. The Expert Discovery Cut-off is continued to January
 8   6, 2021, or 150 days after the deadline to opt-out of the Rule 23 classes, if any such
 9   class is certified.
10          IT IS SO ORDERED.
11
     Dated: February 12, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
                  ORDER CONTINUING EXPERT DISCOVERY DEADLINES;
                           Case Nos. 2:17-cv-01967-MCE-KJN
